Case: 2:13-md-02433-EAS-EPD Doc #: 5380 Filed: 02/11/21 Page: 1 of 3 PAGEID #: 132152




                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


     IN RE: E. I. DU PONT DE NEMOURS AND                  CASE NO. 2-13-MD-2433
     COMPANY C-8 PERSONAL INJURY
     LITIGATION                                           JUDGE EDMUND A. SARGUS,
                                                          JR.

                                                          MAGISTRATE JUDGE
                                                          ELIZABETH P. DEAVERS

     This document relates to: ALL ACTIONS



        ORDER ESTABLISHING THE CORY WATSON QUALIFIED SETTLEMENT
                   FUND AND APPOINTING ADMINISTRATOR

            This matter is before the Court on the Motion to Appoint Lien Resolution

     Administrator, Establish Qualified Settlement Funds and Appoint a QAF Administrator,

     which is hereby GRANTED. (ECF No. 5378.) Neither E.I. du Pont de Nemours and

     Company nor The Chemours Company (collectively, “Defendants”) have opposed, this

     Court issues the following Order establishing a Qualified Settlement Fund regarding the

     resolution of claims brought by certain claimants (the “Claimants”) through their Counsel

     (the “Claimants’ Counsel”) against Defendants.

            1.     Claimants’ Counsel and Defendants’ Counsel have informed the Court that

            a January 21, 20021 Confidential Settlement Agreement (the “Agreement”) was

            executed to resolve individual claims (the “Claims”) brought by certain individuals

            (“the Claimants”) against the Defendants. Claimants’ Counsel and Defendants’

            Counsel have affirmed and represented to the Court that Defendants have no

            responsibility for, or involvement with, the requested Qualified Settlement Fund,

            the selection of its Administrator, or the determination of specific amount(s) to any
Case: 2:13-md-02433-EAS-EPD Doc #: 5380 Filed: 02/11/21 Page: 2 of 3 PAGEID #: 132153




           individual settlement participants within the Settlement Program. and that,

           therefore, Defendants take no position with respect to the terms of this proposed

           Order.

           2.       Establishment of Fund. The Court approves and hereby establishes the Cory

           Watson Qualified Settlement Fund (the “Fund") to be a Qualified Settlement Fund

           for federal tax purposes pursuant to Internal Revenue Code § 468B and Treas. Reg.

           § 1.468B-1.

           3.       Appointment of Administrator. Attorney Edgar C. Gentle, III of the law

           firm Gentle, Turner, Sexton, & Harbison, 501 Riverchase Parkway East, Hoover,

           Alabama 35244, is hereby appointed to serve as the Fund Administrator and to carry

           out the duties of Fund Administrator set out in Plaintiffs’ Motion and in this Order.

           4.       Powers of Fund Administrator. The Fund Administrator shall be authorized

           to pay Claimants in accordance with the Settlement Program and all lien and

           subrogation claims respecting each Claimant; to effect qualified assignments of any

           resulting structured settlement liability within the meaning of Section 130(c) of the

           Internal Revenue Code to the qualified assignee; to fund Special Needs Trusts; to

           distribute all attorney fees and expenses and all litigation fees and expenses to

           Claimants’ Counsel, as well as with those persons who are represented by

           Claimants’ Counsel, consistent with their existing contingency fee contracts and

           the terms of the Settlement Program; to be paid reasonable fees and expenses of

           Fund administration; and, upon final distribution of all monies paid into the Fund,

           to take appropriate steps to wind down and dissolve the Fund and thereafter being

           discharged from any further responsibility with respect to the Fund. The Fund



                                                 2
Case: 2:13-md-02433-EAS-EPD Doc #: 5380 Filed: 02/11/21 Page: 3 of 3 PAGEID #: 132154




           Administrator shall only make payments to the Claimants, Counsel for Claimants,

           and any entities asserting a claim of subrogation, according to and the terms of the

           Settlement Program, to which Defendants have no input and no involvement,

           Plaintiffs’ Motion.

           IT IS SO ORDERED



                  Date: 2/11/2021                        s/Edmund A. Sargus, Jr.

                                                    EDMUND A. SARGUS, JR.
                                                    UNITED STATES DISTRICT JUDGE




                                                3
